Case 1:20-cv-01697-NYW Document 1 Filed 06/11/20 USDC Colorado Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 RYAN ZERWAS, individually and on behalf of all                         CLASS ACTION
 others similarly situated,
                                                                  JURY TRIAL DEMANDED
 Plaintiff,

 vs.

 DTI MEDIA D/B/A DENVER TERPENES, a
 Colorado corporation,

 Defendant.


                                  CLASS ACTION COMPLAINT



        Plaintiff, Ryan Zerwas (“Plaintiff”), files this Class Action Complaint against Defendant,

DTI Media d/b/a Denver Terpenes (“Defendant”), and alleges as follows upon personal

knowledge, and, as to all other matters, upon information and belief, including investigation

conducted by his attorneys.

                                   NATURE OF THE ACTION

        1.     This is a putative class action pursuant to the Telephone Consumer Protection Act, 47

U.S.C. §§ 227, et seq. (the “TCPA”).

        2.     Defendant is a retailer that sells various essential oils and terpenes to individuals and

businesses. To promote its services, Defendant engages in aggressive unsolicited marketing, harming

thousands of consumers in the process.

        3.     Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct,

which has resulted in the invasion of privacy, harassment, aggravation, and disruption of the daily life
Case 1:20-cv-01697-NYW Document 1 Filed 06/11/20 USDC Colorado Page 2 of 12




of thousands of individuals. Plaintiff also seeks statutory damages on behalf of himself and members

of the Class, and any other available legal or equitable remedies.

                                    JURISDICTION AND VENUE

        5.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331, given Defendant’s

alleged violations of a federal statute. This Court also has subject matter jurisdiction pursuant to the

Class Action Fairness Act (“CAFA”) 28 U.S.C. §§ 1332(d)(2) and (d)(6), because there is diversity of

citizenship and the claims of individual class members, in the aggregate, exceed the jurisdictional

minimum of $5,000,000, exclusive of interest and costs.

        6.      Venue is proper in the United States District Court for the District of Colorado pursuant

to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to reside in any judicial district in which

it is subject to the court’s personal jurisdiction, and because Defendant provides and markets its services

within this District thereby establishing sufficient contacts to subject it to personal jurisdiction. Further,

on information and belief, Defendant’s tortious conduct against members of the Class occurred within

the State of Colorado, thereby subjecting Defendant to jurisdiction in the State of Colorado.

                                                 PARTIES

        7.      Plaintiff is a natural person who, at all times relevant to this action, was a citizen of the

State of Texas residing in Ramsey County, Minnesota.

        8.      Defendant is a Colorado corporation with its principal place of business located at 11546

Colony Row, Broomfield, CO 80021. Defendant directs, markets, and provides its business activities

throughout the State of Colorado.

        9.     Unless otherwise indicated, the use of Defendant’s name in this Complaint includes all

agents, employees, officers, members, directors, heirs, successors, assigns, principals, trustees, sureties,

subrogees, representatives, vendors, and insurers of Defendant.
Case 1:20-cv-01697-NYW Document 1 Filed 06/11/20 USDC Colorado Page 3 of 12




                                             THE TCPA

          10.   The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

an automatic telephone dialing system or an artificial or prerecorded voice. 47 U.S.C. § 227(b)(1)(A).

          11.   Accordingly, the TCPA exists to prevent communications like the ones made by

Defendant that are at issue in this Complaint. “Voluminous consumer complaints about abuses of

telephone technology—for example, computerized calls dispatched to private homes—prompted

Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

          12.   In an action under the TCPA, a plaintiff must only show that the defendant “called a

number assigned to a cellular telephone service using an automatic dialing system or prerecorded

voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

F.3d 1265 (11th Cir. 2014).

          13.   The Federal Communications Commission (“FCC”) is empowered to issue rules and

regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

they pay in advance or after the minutes are used. Rules and Regulations Implementing the Telephone

Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014

(2003).

          14.   In 2012, the FCC issued an order tightening the restrictions for automated telemarketing

calls, requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of

Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20

(Feb. 15, 2012) (emphasis supplied).
Case 1:20-cv-01697-NYW Document 1 Filed 06/11/20 USDC Colorado Page 4 of 12




        15.     To obtain express written consent for telemarketing calls, a defendant must establish

that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

disclosure’ of the consequences of providing the requested consent….and having received this

information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

        16.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the

initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

communication. See Golan v. Veritas Entm’t, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

        17.     “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

        18.     “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

WL 21517853, at *49).

        19.     The FCC has explained that calls motivated in part by the intent to sell property, goods,

or services are considered telemarketing under the TCPA.           See In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or
Case 1:20-cv-01697-NYW Document 1 Filed 06/11/20 USDC Colorado Page 5 of 12




services during the call or in the future. Id.

          20.   In other words, offers “that are part of an overall marketing campaign to sell

property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

(2003).

          21.   If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing

the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

“for non-telemarketing and non-advertising calls”).

          22.   As recently held by the United States Court of Appeals for the Ninth Circuit:

“Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and disturb

the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not allege any

additional harm beyond the one Congress has identified.’” Van Patten v. Vertical Fitness Grp., No.

14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).

                                     FACTUAL ALLEGATIONS

          23.   Beginning on or about November 2019, Defendant, transmitted prerecorded

telemarketing calls to Plaintiff’s cellular telephone number ending in 7105 (the “7105 Number”) which

contained messages substantially similar to the following:

                Hello Josh here from Denver Terpenes. Sorry I missed ya. Just wanted
                to let you know we just released a brand new bubble gum and blueberry
                kush full spectrum terpenes and we’ve got some super discounted
                sample packs on the top of the DenverTerpenes.com website. So if you
                have any questions about it feel free to give me a call back. Thanks. Bye.

                Hey its Josh from Denver Terpenes. Been a while. I just wanted to let
                you know we released a bunch of new strains and flavorings. We also
Case 1:20-cv-01697-NYW Document 1 Filed 06/11/20 USDC Colorado Page 6 of 12




                  are having a 4/20 sale, 20% off all bottles 120ml or below. This is the
                  first sale we’ve ran in probably a year and a half. So just a heads up. Just
                  use the coupon code Terps4/20. TERPS all caps. Four Two Zero. Just
                  give me a call if you want to chat. If not, hope all has been well and
                  thank you.

         24.      Upon information and belief, the individual identified in the above prerecorded

messages is Josh, one of the owners of Denver Terpenes.

         25.      The prerecorded telemarketing call was transmitted to Plaintiff’s cellular telephone, and

within the time frame relevant to this action.

         26.      Defendant’s prerecorded telemarketing call constitutes telemarketing because it

encouraged the future purchase, sell, or investment in property, goods, and/or services, i.e., selling

Plaintiff one of Defendant’s products.

         27.      The prerecorded telemarketing call originated from telephone a telephone number

which upon information and belief is owned and/or operated by or on behalf of Defendant.

         28.      Plaintiff received the subject prerecorded telemarketing call within this District and,

therefore, Defendant’s violation of the TCPA occurred within this District. Upon information and

belief, Defendant caused other prerecorded telemarketing calls to be sent to individuals residing within

this judicial district.

         29.      At no point in time did Plaintiff provide Defendant with his express consent to be

contacted using an ATDS.

         30.      Plaintiff is the subscriber and sole user of the 7105 Number and is financially

responsible for phone service to the 7105 Number.

         31.      Defendant’s prerecorded calls caused Plaintiff actual harm, including invasion of his

privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s

prerecorded calls also inconvenienced Plaintiff and caused disruption to his daily life.
Case 1:20-cv-01697-NYW Document 1 Filed 06/11/20 USDC Colorado Page 7 of 12




        32.     Defendant’s prerecorded calls caused Plaintiff actual harm. Specifically, Plaintiff

estimates that he spent approximately fifteen minutes investigating the unwanted prerecorded calls

including how they obtained his number and who the Defendant was.

                                       CLASS ALLEGATIONS

PROPOSED CLASS

        33.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

himself and all others similarly situated.

        34.     Plaintiff brings this case on behalf of a Class defined as follows:

                No Consent Class: All persons within the United States who, within
                the four years prior to the filing of this Complaint, were sent a
                prerecorded message, from Defendant or anyone on Defendant’s
                behalf, to said person’s cellular telephone number, without
                emergency purpose and without the recipient’s prior express
                written consent.

        35.     Excluded from the Class is Defendant, its officers, directors, affiliates, legal

representatives, employees, successors, subsidiaries and assigns, as well as the judge and court staff to

whom this case is assigned. Plaintiff reserves the right to amend the right to amend the Class definition

if discovery of further investigation reveals that the Class should be modified.

NUMEROSITY

        36.     Upon information and belief, Defendant has transmitted prerecorded telemarketing calls

to cellular telephone numbers belonging to thousands of consumers throughout the United States

without their prior express written consent. The members of the Class, therefore, are believed to be so

numerous that joinder of all members is impracticable.

        37.     The exact number and identities of the Class members are unknown to Plaintiff at this

time, but can be ascertained through discovery. Identification of the Class members is a matter capable

of ministerial determination from Defendant’s call records.
Case 1:20-cv-01697-NYW Document 1 Filed 06/11/20 USDC Colorado Page 8 of 12




COMMON QUESTIONS OF LAW AND FACT

        38.     There are numerous questions of law and fact common to the Class which predominate

over any questions affecting only individual members of the Class. Among the questions of law and

fact common to the Class are:

                (1) Whether Defendant made non-emergency prerecorded telemarketing calls to

                    Plaintiff’s and Class members’ cellular telephones;

                (2) Whether Defendant can meet its burden of showing that it obtained prior express

                    written consent to make such calls;

                (3) Whether Defendant’s conduct was knowing and willful;

                (4) Whether Defendant is liable for damages, and the amount of such damages; and

                (5) Whether Defendant should be enjoined from such conduct in the future.

        39.     The common questions in this case are capable of having common answers. If

Plaintiff’s claim that Defendant routinely transmits prerecorded telemarketing calls to telephone

numbers assigned to cellular telephone services is accurate, Plaintiff and the Class members will have

identical claims capable of being efficiently adjudicated and administered in this case.

TYPICALITY

        40.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

on the same factual and legal theories.

ADEQUACY

        41.     Plaintiff is a representative who will fairly and adequately represent and protect the

interests of the Class because he shares common interests with Class members as a result of Defendant’s

misconduct.

        42.     In addition, Plaintiff has retained counsel with substantial experience in prosecuting
Case 1:20-cv-01697-NYW Document 1 Filed 06/11/20 USDC Colorado Page 9 of 12




complex litigation and class actions, including those involving violations of the TCPA. Plaintiff and

his counsel are committed to vigorously prosecuting this action on behalf of the other respective

members of the Class and have the financial resources to do so. Neither Plaintiff nor his counsel have

any interests adverse to those of the other members of the Class.

PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

          43.   A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

economically unfeasible and procedurally impracticable. While the aggregate damages sustained by

the Class are in the millions of dollars, the individual damages incurred by each member of the Class

resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

and, even if every member of the Class could afford individual litigation, the court system would be

unduly burdened by individual litigation of such cases.

          44.   The prosecution of separate actions by members of the Class would create a risk of

establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

one court might enjoin Defendant from performing the challenged acts, whereas another may not.

Additionally, individual actions may be dispositive of the interests of the Class, although certain class

members are not parties to such actions.

                                            COUNT I
                           Violations of the TCPA, 47 U.S.C. § 227(b)
                             (On Behalf of Plaintiff and the Class)

          45.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

herein.
Case 1:20-cv-01697-NYW Document 1 Filed 06/11/20 USDC Colorado Page 10 of 12




         46.       It is a violation of the TCPA to make “any call (other than a call made for

 emergency purposes or made with the prior express consent of the called party) using any

 automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

 number assigned to a … cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

         47.       Defendant – or third parties directed by Defendant – transmitted calls using an

 artificial or prerecorded voice to the cellular telephone numbers of Plaintiff and members of the

 putative class.

         48.       These calls were made without regard to whether Defendant had first obtained

 express permission from the called party to make such calls. In fact, Defendant did not have prior

 express consent to call the cell phones of Plaintiff and the other members of the putative Class

 when its calls were made.

         49.       Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an

 artificial or prerecorded voice to make non-emergency telephone calls to the cell phones of

 Plaintiff and the other members of the putative Class without their prior express consent.

         50.       As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

 Plaintiff and the other members of the putative Class were harmed and are each entitled to a

 minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

 injunction against future calls. Id.

                                         COUNT II
               Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
                           (On Behalf of Plaintiff and the Class)

         51.       Plaintiffs re-allege and incorporate paragraphs 1-44 as if fully set forth herein.

         52.       At all times relevant, Defendant knew or should have known that its conduct as

 alleged herein violated the TCPA.
Case 1:20-cv-01697-NYW Document 1 Filed 06/11/20 USDC Colorado Page 11 of 12




         53.      Defendant knew that it did not have prior express consent to transmit artificial or

 prerecorded voice calls and knew or should have known that its conduct was a violation of the

 TCPA.

         54.      Because Defendant knew or should have known that Plaintiffs and Class Members

 had not given prior express consent to receive its prerecorded calls, the Court should treble the

 amount of statutory damages available to Plaintiffs and the other members of the putative Class

 pursuant to § 227(b)(3) of the TCPA.

         55.      As a result of Defendant’s violations, Plaintiffs and the Class Members are entitled

 to an award of $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

 § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                       PRAYER FOR RELIEF
         WHEREFORE, Plaintiff, Ryan Zerwas, on behalf of himself and the other members of

 the Class, pray for the following relief:

               a. A declaration that Defendant’s practices described herein violate the Telephone

                  Consumer Protection Act, 47 U.S.C. § 227;

               a. An injunction prohibiting Defendant from using an artificial or prerecorded voice

                  to contact telephone numbers assigned to cellular telephones without the prior

                  express permission of the called party;

               b. An award of actual and statutory damages; and

               c. Such further and other relief the Court deems reasonable and just.

                                             JURY DEMAND

          Plaintiff and the Class Members hereby demand a trial by jury.

 Dated: June 11, 2020

 SHAMIS & GENTILE, P.A.
Case 1:20-cv-01697-NYW Document 1 Filed 06/11/20 USDC Colorado Page 12 of 12




 /s/ Andrew J. Shamis
 Andrew J. Shamis, Esq.
 Florida Bar No. 101754
 ashamis@shamisgentile.com
 14 NE 1st Avenue, Suite 705
 Miami, Florida 33132
 Telephone: 305-479-2299

 EDELSBERG LAW, PA
 Scott Edelsberg, Esq. (pro hac vice forthcoming)
 Florida Bar No. 0100537
 scott@edelsberglaw.com
 20900 NE 30th Ave, Suite 417
 Aventura, FL 33180
 Telephone: 305-975-3320

 Attorneys for Plaintiff and all others similarly situated
